DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0161698 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 April 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
FIGS. 1A–7A and 8–10D use shading that reduces legibility or solid black shading that is not used to represent bar graphs or color. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See 37 CFR 1.84 (m).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF MANUFACTURING SECONDARY BATTERY INCLUDING RELEASING GAS GENERATED DURING INITIAL CHARGING FROM OPENING OF OUTER PACKAGE.

The disclosure is objected to because of the following informalities:
Reference character 1b is referred to as a seal portion in paragraph [0098]. Reference character 1a is used to designate a first seal portion; and reference character 1b is used to designate a second seal portion. Reference character 1b should be referred to as a second seal portion in paragraph [0098].
Reference character 1b is referred to as a seal portion in paragraph [0101]. Reference character 1a is used to designate a first seal portion; and reference character 1b is used to designate a second seal portion. Reference character 1b should be referred to as a second seal portion in paragraph [0101].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "has a same dimension as that of the initial rectangular shape of the initial electrode assembly." It is unclear what the term "that" is referring. The Office recommends the limitation "has a same dimension as a dimension of the initial rectangular shape of the initial electrode assembly."
Claim 10 recites the limitation "the outer package has one opening." Claim 1, which claim 10 is indirectly dependent, recites the limitation "an opening of the outer package." It is unclear if "one opening" recited in claim 10 is further limiting "an opening" recited in claim 1. If "one opening" recited in claim 10 is further limiting "an opening" recited in claim 1, the number of openings required by claim 10 is one. However if "one opening" recited in claim 10 is not further limiting "an opening" recited in claim 1, the number of openings required by claim 10 is two.
Claim 15 recites the limitation "an electrolyte." Claim 1, which claim 15 is directly dependent, recites the limitation "an electrolyte." It is unclear if "an electrolyte" recited in claim 15 is further limiting "an electrolyte" recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–3, 8–12, and 15–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2015/0089798 A1, hereinafter Tamura) in view of Ryu et al. (US 2015/0372353 A1, hereinafter Ryu).
Regarding claims 1, 2, 9–12, Tamura discloses a method of manufacturing a secondary battery (1), the method comprising:
providing a secondary battery precursor (1) having an electrode assembly (4) and an electrolyte accommodated in an outer package (5, [0014]),
the electrode assembly (4) including a positive electrode (41), a negative electrode (42), and a separator (43) disposed between the positive electrode (41) and the negative electrode (42, [0015]);
erecting the secondary battery precursor (1) so as to have an opening (6) of the outer package (5) arranged uppermost in a vertical direction in an erected state (FIG. 2, [0034]); and
initially charging the secondary battery precursor (1) such that gas generated in the secondary battery precursor (1) is released from the opening (6) of the outer package (5, [0038]);
forming an initial electrode assembly (4) having an initial rectangular shape (FIG. 2, [0015]); and
wherein the outer package (5) has a rectangular shape in a plan view thereof (FIG. 2, [0014]), and 
the outer package (5) has one opening (6, [0034]), and
the initial charging is performed so that the gas is released from the one opening (6, [0034]);
sealing the one opening (6) after the initial charging (FIG. 2, [0038]),
Tamura does not explicitly disclose:
an electrode assembly with a cutout portion in a plan view thereof;
wherein the secondary battery precursor is erected such that the cutout portion of the electrode assembly is higher than another portion of the electrode assembly in the erected state;
cutting out a portion of the initial rectangular shape of the initial electrode assembly to form the electrode assembly having the cutout portion;
the outer package has a same dimension as a dimension of the initial rectangular shape of the initial electrode assembly before forming the cutout portion,
wherein the outer package includes a cutout corresponding part that corresponds to the cutout portion of the electrode assembly,
the cutout corresponding part having two films that are separable from each other with or without the electrolyte interposed between the two films;
sealing a boundary between the cutout corresponding part of the outer package and the electrode assembly, and
removing the cutout corresponding part.
Ryu discloses method for manufacturing a secondary battery (100) comprising an electrode assembly (110) with a cutout portion (130) in a plan view thereof (FIG. 2, [0049]); wherein a secondary battery precursor (100) is erected such that the cutout portion (130) of the electrode assembly is higher than another portion of the electrode assembly (110) in an erected state (FIG. 2, [0049]); cutting out a portion (130) of the initial rectangular shape of the initial electrode assembly (110) to form the electrode assembly (110) having the cutout portion (130, [0021]); an outer package (120) has a same dimension as a dimension of an initial rectangular shape of an initial electrode assembly (110) before forming the cutout portion (130, [0026]), wherein the outer package (120) includes a cutout corresponding part (130) that corresponds to the cutout portion (130) of the electrode assembly (110, [0026]), the cutout corresponding part (130) having two films that are separable from each other with or without the electrolyte interposed between the two films (FIG. 2, [0010]); sealing a boundary between the cutout 
Regarding claim 3, modified Tamura discloses all claim limitations set forth above and further discloses a method:
wherein the secondary battery precursor (1) is erected such that the opening (6) is located over an entire length of a side of the outer package (5) perpendicular to the vertical direction (FIG. 2, [0034]).
Regarding claim 8, modified Tamura discloses all claim limitations set forth above and further discloses a method, further comprising:
sealing the opening (6) after the initial charging (FIG. 2, [0038]).
Regarding claim 15, Tamura discloses all claim limitations set forth above and further discloses a method, further comprising:
accommodating the electrode assembly (4) in the outer package (5, [0033]), and
sealing an outer edge region of the outer package (5) except for the opening (6, [0038]); and
injecting an electrolyte through the opening (6) into the outer package (5) containing the electrode assembly (4, [0033]).
claim 16, modified Tamura discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte is a liquid (see nonaqueous electrolyte solution, [0028]).
Regarding claim 17, modified Tamura discloses all claim limitations set forth above and further discloses a method:
wherein the outer package is a flexible pouch (see laminate film, [0014]).
Regarding claim 18, modified Tamura discloses all claim limitations set forth above and further discloses a method:
wherein the electrode assembly (4) has a flat laminated structure in which a plurality of electrode units including the positive electrode (41), the negative electrode (42), and the separator (43) are laminated together in a flat shape (FIG. 1, [0015]).
Regarding claim 19, modified Tamura discloses all claim limitations set forth above and further discloses a method:
wherein the positive electrode (41) and the negative electrode (42) each have a layer (41b, 42b) capable of occluding and releasing lithium ions ([0017], [0023]).
Regarding claim 20, modified Tamura discloses all claim limitations set forth above and further discloses a method:
wherein the secondary battery (1) is configured as a secondary battery for a mobile device (FIG. 1, [0015]).

Claim(s) 4–7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 2015/0089798 A1) in view of Ryu (US 2015/0372353 A1) as applied to claim(s) 1 above, and further in view of Lee et al. (KR 10-1748362 B1, hereinafter Lee).
Regarding claims 4–7, modified Tamura discloses all claim limitations set forth above and further discloses a method:
wherein the outer package (5) has a shape corresponding to a shape of the electrode assembly (4) in a plan view thereof (FIG. 2, [0015]),
the initial charging is performed while the gas is released from the opening (6, [0038]); and
sealing the opening (6) after the initial charging (FIG. 2, [0038]).
Tamura does not explicitly disclose:
the opening is a plurality of openings, and
wherein the secondary battery precursor includes two or more constituent parts having different heights in erected state, and
an opening of each of the plurality of openings is positioned so as to correspond to each of the two or more constituent parts.
Lee discloses a secondary battery having a plurality of openings (47, 57) to release gas generated during an initial charging, and wherein a secondary battery precursor (10) includes two or more constituent parts having different heights in erected state (FIG. 7, [0049]), and an opening of each of the plurality of openings (47, 57) is positioned so as to correspond to each of the two or more constituent parts (FIG. 7, [0049]) to prevent the excessive increase of the internal pressure of the secondary battery (see internal pressure, [0018]). Tamura and Lee are analogous art because they are directed to secondary batteries. Therefore, it would have been .

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 2015/0089798 A1) in view of Ryu (US 2015/0372353 A1) as applied to claim(s) 1 above, and further in view of Kiyomoto et al. (JP 2017-084508 A, hereinafter Kiyomoto).
Regarding claims 13 and 14, modified Tamura discloses all claim limitations set forth above, but does not explicitly disclose a method:
disposing one or more of the secondary battery precursors in a sealed cassette and performing the initial charging;
reducing a pressure inside the sealed cassette.
Kiyomoto discloses a method of manufacturing a secondary battery (10, [0063]) comprising disposing one or more secondary battery precursors (10) in a sealed cassette (141, [0087]) and performing an initial charging (see S8, [0093]); and reducing a pressure inside the sealed cassette (141, [0087]) to improve the performance characteristics of the secondary battery (see performance characteristics, [0114]). Tamura and Kiyomoto are analogous art because they are directed to secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the secondary battery of modified Tamura with the sealed cassette of Kiyomoto in order to improve the performance characteristics of the secondary battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725